Exhibit 10.3

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 1st day of June, 2020, by and between SILICON VALLEY BANK, a
California corporation (“Bank”), and LIVONGO HEALTH, INC., a Delaware
corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 12, 2019, as amended by that certain First Amendment to Loan
and Security Agreement dated as of October 2, 2019 by and between Bank and
Borrower (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D. Although Bank is under no obligation to do so, Bank has agreed to make
certain modifications to the Loan Agreement as more fully set forth herein, but
only to the extent and in accordance with the terms and subject to the
conditions described below and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Amendments to Loan Agreement.

2.1. Section 6 (AFFIRMATIVE COVENANTS). Section 6 of the Loan Agreement is
amended by adding the following after Section 6.13 as Section 6.14:

6.14 Permitted Convertible Indebtedness. Promptly after Borrower’s receipt of
notice of any election or request by the holders of Permitted Convertible
Indebtedness to redeem or otherwise convert the Permitted Convertible
Indebtedness (unless such redemption or conversion shall be effected solely by
conversion thereof into equity), provide Bank with written notice of such
election or request.



--------------------------------------------------------------------------------

2.2. Section 7.1 (Dispositions). Section 7.1 of the Loan Agreement is hereby
amended to add the following sentence at the end of such Section:

“For the avoidance of doubt, the unwinding or termination of a Permitted Bond
Hedge Transaction shall not be deemed a Transfer under this Section 7.1.”

2.3. Section 7.7 (Distribution; Investments). Section 7.7 of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock; provided that
(i) Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock and
(iii) Borrower may repurchase the stock of former employees, directors or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase provided that the aggregate amount of all such
repurchases does not exceed Five Hundred Thousand Dollars ($500,000) per fiscal
year, or (b) directly or indirectly make any Investment (including, without
limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so. For the avoidance of
doubt, (1) the term “capital stock” shall not include any convertible debt
security issued by Borrower under the Permitted Convertible Indebtedness and
clause (a) shall not apply to the redemption, repurchase or conversion of any
convertible debt security issued by Borrower under the Permitted Convertible
Indebtedness, and (2) clause (a) shall not apply to the exercise and settlement
or the termination of any Permitted Bond Hedge Transaction.

2.4. Section 7.9 (Subordinated Debt). Section 7.9 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

7.9 Subordinated Debt; Permitted Convertible Indebtedness.

(a) Subordinated Debt. (i) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (ii) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank except as permitted under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject.

(b) Permitted Convertible Indebtedness. Make any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund, settlement, conversion, or similar payment with respect to, any Permitted
Convertible Indebtedness, except that Borrower may make any required payments of
cash or deliveries in shares of common stock of Borrower or any combination
thereof (or other securities or property following a merger event,

 

2



--------------------------------------------------------------------------------

reclassification or other change of the common stock) (and cash in lieu of
fractional shares) pursuant to the terms of, and otherwise perform its
obligations under, any Permitted Convertible Indebtedness (including, without
limitation, making payments of interest and principal thereon, making payments
due upon required repurchase or redemption thereof and/or making payments and
deliveries upon conversion thereof) (provided that, for the sake of clarity,
“required payments or deliveries” shall not include a redemption of the
Permitted Convertible Indebtedness by Borrower at Borrower’s option).

2.5. Section 8.6 (Other Agreements). Section 8.6 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

8.6 Other Agreements. (a) There is, under any agreement to which Borrower is a
party with a third party or parties, any default resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount individually or in the aggregate in excess of Five
Hundred Thousand Dollars ($500,000); or (b) the occurrence of any “change in
control,” “fundamental change” or similar event under any agreement governing
Permitted Convertible Indebtedness;

2.6. Section 13 (Definitions).

(a) Subsection (c) of the defined term “Permitted Indebtedness” set forth in
Section 13.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

(c) (i) Subordinated Debt and (ii) Permitted Convertible Indebtedness;

(b) A new Subsection (i) is hereby inserted in the defined term “Permitted
Investments” set forth in Section 13.1 of the Loan Agreement to read in its
entirety as follows, and old Subsections (i), (j) and (k) are renumbered (j),
(k), and (l), respectively:

(i) Investments consisting of the purchase of any Permitted Bond Hedge
Transaction by the Borrower and the performance of its obligations thereunder;

(c) A new Subsection (i) is hereby inserted in the defined term “Permitted
Liens” set forth in Section 13.1 of the Loan Agreement to read in its entirety
as follows, and old Subsections (i) and (j) are renumbered (j) and (k),
respectively:

(i) customary Liens on funds in a trustee’s possession and granted in favor of
such trustee to secure fees and other amounts owing to such trustee under the
Indentures or other similar instruments pursuant to which any Permitted
Convertible Indebtedness is issued;

(d) The following new terms and their definitions are hereby added to
Section 13.1 in the appropriate alphabetical order:

 

3



--------------------------------------------------------------------------------

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the common stock
(or other securities or property following a merger event, reclassification or
other change of the common stock) purchased by Borrower in connection with the
issuance of any Permitted Convertible Indebtedness and settled in common stock
(or such other securities or property), cash or a combination thereof (such
amount of cash determined by reference to the price of the common stock or such
other securities or property), and cash in lieu of fractional shares of common
stock.

“Permitted Convertible Indebtedness” means unsecured Indebtedness of Borrower
issued in a single transaction in an aggregate principal amount of not more than
Five Hundred Seventeen Million Five Hundred Thousand Dollars ($517,500,000) that
(a) as of the date of issuance thereof contains terms, conditions, covenants,
conversion or exchange rights and offer to repurchase rights, in each case, as
are typical and customary for notes of such type (in each case, as determined by
Borrower in good faith) and (b) is convertible or exchangeable into shares of
common stock of Borrower (or other securities or property following a merger
event, reclassification or other change of the common stock of Borrower), and
cash in lieu of fractional shares of common stock of Borrower; provided that
(i) such Permitted Convertible Indebtedness shall have a stated final maturity
no earlier than one hundred eighty (180) days after the Revolving Line Maturity
Date and shall not be subject to any conditions that could result in such stated
final maturity occurring on a date earlier than one hundred eighty (180) days
after the Revolving Line Maturity Date (it being understood that (x) any
conversion of such notes into common stock of Borrower (or other securities or
property following a merger event, reclassification or other change of the
common stock of Borrower), (y) a repurchase of such notes on account of the
occurrence of a “fundamental change” or (z) any redemption of such notes at the
option of Borrower, in each case, shall not be deemed to constitute a change in
the stated final maturity thereof), (ii) such notes shall not be callable prior
to the third anniversary of the issuance thereof, (iii) such notes shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates or upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon any conversion of such
notes into shares of common stock of Borrower (or other securities or property
following a merger event, reclassification or other change of the common stock
of Borrower), cash or any combination thereof), the occurrence of an event of
default or a “fundamental change” or, following Borrower’s election to redeem
such notes (to the extent permissible under clause (ii) above), prior to the
date that is one hundred eighty (180) days after the Revolving Line Maturity
Date, and (v) no Person that is not a Borrower or Guarantor shall have guarantee
or primary obligations with respect to obligations of Borrower thereunder.

3. Limitation of Amendments.

3.1. The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

4



--------------------------------------------------------------------------------

3.2. This Amendment shall be construed in connection with and as part of the
Loan Documents, and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

3.3. In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1. Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2. Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3. The organizational documents of Borrower previously delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

4.7. This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

5



--------------------------------------------------------------------------------

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Conditions to Effectiveness. This Amendment shall be deemed effective upon
the due execution and delivery to Bank of this Amendment by each party hereto.

8. Miscellaneous.

8.1. This Amendment shall constitute a Loan Document under the Loan Agreement;
the failure to comply with the covenants contained herein shall constitute an
Event of Default under the Loan Agreement; and all obligations included in this
Amendment (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral.

8.2. Each provision of this Amendment is severable from every other provision in
determining the enforceability of any provision.

9. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK:

   

BORROWER:

SILICON VALLEY BANK

   

LIVONGO HEALTH, INC.

By:

 

/s/ Robert Mingrone

   

By:

 

/s/ Lee Shapiro

Name:

 

Robert Mingrone

   

Name:

 

Lee Shapiro

Title:

 

Chief Financial Officer

   

Title:

 

Director

 

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]